Title: To John Adams from William Stephens Smith, 19 April 1789
From: Smith, William Stephens
To: Adams, John


          
            New York April 19th. 1789— Sunday 8. oClock. A.M.—
            My dear Sir—
          
          I had the Pleasure of receiving your letter of the 10th. inst. the last evening, and should have done myself the Honour of meeting you at New Rochelle this day were I not kept in check by Mr: Jay’s proposing that if I would wait untill the morning he would accompany me to meet you at Kings-Bridge, where we suppose you will be at 12. oClock—
          The arrangements for your accomodation and that of the President are for the present as follows— The late Pres. House is held for the reception and accomodation of G. W. untill he can make other arrangements more agreable to himself, and when the subject respecting your reception and accomodation was agitated in Congress it was agreed that Mr. Jay as Minister of Congress should receive you and furnish accomodations untill Congress should make such further arrangements as would ennable you, to act for yourself consistant with that establishment which the should make relative to the subject— It is determined that a Handsome salary should be Granted both to the Pret. & Vice, and they left to themselves with respect to their particular domestick arrangement & establishment— Mr. Jay is of opinion that you will find this the most independant and least

irksome of any that they could be made— for myself I think there is one line more dignified for our Country—but such things are— G. W. is expected very soon after you— Upon your arrival at Mr. Jay’s a Committe of Congress are appointed to wait on you with the Congratulations of that Honble. Body on your appointment and arrival at the seat of Government, I immagine their address will be personal & not written— your Baggage is arrived & will be sent to Mr. Jay’s in the morning
          Mrs: Smith and our Boy’s are in high health & / I remain yours sincerely
          
            W: S: Smith
          
        